Eish, O. J.
To constitute the offense of riot there must be a common intent to commit the act constituting the alleged riotous conduct. Accordingly, it was error requiring the grant of a new trial for the court, upon the trial of two persons charged with this offense, to instruct the jury that if the defendants “united, with or without a common intent, in doing an unlawful act of violence, the acts and words of each one while the thing [was] in progress [became] the acts and words of the other one engaged therein.” Dixon v. State, 105 Ga. 787, and cit.; Tripp v. State, 109 Ga. 489; Coney v. State, 113 Ga. 1060.

Judgment reversed.


All the Justices concur.